Citation Nr: 1616350	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1955 to December 1958, from February 1959 to February 1961, and from May 1961 to January 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in January 2015 and August 2015, at which time it was remanded for additional development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral eye disability, which he asserts is related to in-service burns and corneal abrasions he sustained as a result of an electrical shock.

Post-service treatment records show diagnoses of bilateral macular degeneration, cataracts, diffuse choroidal hemangioma, and pterygium during the course of this appeal.  

During a December 2009 VA examination, the Veteran reported a history of         in-service corneal abrasions, which were treated with eye medicine.  Thereafter,    the Veteran reported undergoing cataract extraction and intraocular lens placement, which included normal post-operative follow-up care.  He also reported macular degeneration, for which he has not received any treatment, and he denied any other eye surgery, injury, or disease.  The examiner opined that the Veteran's decreased visual acuity was most likely secondary to macular degeneration, which was not related to or caused by corneal abrasions.  

The Veteran received another VA examination in June 2015, at which time he reported possible ocular damage due to corneal abrasions sustained during service.  The examination report indicates that the Veteran received a diagnosis of age-related macular degeneration and underwent cataract surgery in both eyes.  The examiner opined that the Veteran's decreased vision was not due to or aggravated by corneal abrasions during service and was more likely due to age-related macular degeneration.  

In October 2015, a VA examiner provided the following opinion:

Corneal abrasions do not cause cataracts.  Electrical shock can cause anterior subcapsular cataracts.  However, private sector ophthalmology record [dated February 2006] states that [the] [V]eteran had nuclear sclerotic cataracts . . . nuclear cataracts are caused by aging, not electric shock.

Although the Veteran denied any eye injuries or diseases other than cataracts and macular degeneration during his VA examinations, the record shows August 2008 diagnoses of bilateral diffuse choroidal hemangioma and pterygium.  Because the VA medical opinions of record did not address these additional diagnoses rendered during the appeal period, the Board finds that a remand is necessary in order to obtain another medical opinion.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who performed the June 2015 VA eye examination, if available.  If that examiner is not available, the claims file should be forwarded to another examiner of similar or greater qualifications to obtain the requested opinion.  The claims file should be reviewed, to specifically include an August 2008 private eye examination report showing diagnoses of diffuse choroidal hemangioma and pterygium.  If a new examination is deemed necessary, one should be scheduled.

Following review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's diffuse choroidal hemangioma and pterygium diagnosed during the course of his claim are related to the in-service electrical shock and resulting corneal abrasions or are otherwise related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If   the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation (i.e. lack of records, limits of medical knowledge, etc.).  

2.  After completing the above action, and any other development deemed necessary, the claim for service connection for a bilateral eye disability must be readjudicated.  If the benefit sought on appeal remains   denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




